Exhibit 10.1

[LOGO]

June 18, 2015

Mr. Matthew O. Walsh

163 East 94th Street

New York, NY 10128

Re: Assignment Letter

Dear Matt,

This letter, on behalf of Genesee & Wyoming Railroad Services, Inc. (“GRSI” or
the “Company”), confirms our mutual agreement on the terms and conditions of
your assignment to London, UK in the position of Executive Vice President,
Global Corporate Development of Genesee & Wyoming Inc.

Your assignment will be effective August, 2015, and the intended duration of
your assignment is two years. You will, at all times, remain an “at-will”
employee and the Company can cancel your foreign assignment at any time.

Cash Compensation

You will continue to receive a U.S. salary while on your foreign assignment.
Your increase in base salary to US$500,000 will be effective as of August 1,
2015. You will continue to participate in GRSI’s annual salary increases, if
any, with your next increase being considered early in 2016. Your base salary
shall be paid to you in accordance with GRSI’s regular payroll procedures and
policies.

You will continue to be eligible for the annual GVA cash incentive bonus, which
includes financial and safety targets, with a target equal to 75% of annual base
salary and subject to increase or decrease based on company performance. This
bonus, if any, shall be paid to you in accordance with GRSI’s regular payroll
procedures and policies.

Equity Compensation

You will continue to be eligible for annual awards equal to 175% of annual base
salary, typically with a grant date value composed of 50% options and 50%
restricted stock, awarded annually upon approval by the Genesee & Wyoming Inc.
Compensation Committee.

Benefits

You and your eligible dependents will continue to be covered under GRSI’s U.S.
employee benefit program during this assignment. This program includes, but is
not limited to, medical and dental coverage, life insurance, long term
disability, and 401(k) plan. You will be ineligible to participate in

 

1



--------------------------------------------------------------------------------

the employee stock purchase plan for the duration of your assignment due to
restrictions under Section 423 of the Internal Revenue Code. We will provide
reasonable support with claims processing for medical, prescription and dental
claims for you and your family. Your US Blue Cross/Blue Shield Plan shall cover
reimbursement of medical expenses in the UK, subject to the existing plan
benefits. You will be liable for no more and/or no less than your current Plan
benefit provides. The Plan is subject to change on a per calendar
basis. Documentation for claims expenses should be sent to: Emily Ferrell,
Director of Corporate Benefits, 200 Meridian Centre, Suite 300, Rochester, NY
14618.

Real Estate Lease Expenses

GRSI will provide payment of reasonable and actual expenses for your costs of
leased housing, for the term of your assignment. It is understood that monthly
lease expense in excess of $25,000 would be subject to approval by Jack
Hellmann.

Education Expenses

GRSI will provide full payment for your children’s school tuition in the Host
Country for the term of your assignment.

Automobile

The Company may select and provide you with an automobile deemed appropriate for
your use in the Host Country and/or an automobile allowance. Insurance,
maintenance, taxes, fuel expenses and registration costs for this vehicle will
be borne by the Company. A local transportation allowance may be provided in
lieu of an assigned automobile, based upon your needs.

Payment

You will receive a monthly payment from the Company for your monthly real estate
lease, monthly tuition payment and monthly car allowance.

Relocation

The Company will pay for reasonable moving and incidental expenses for
relocation to the UK, including movement of household goods or furniture rental,
to the extent necessary. If household goods are moved to the UK, the Company
will also pay reasonable moving expenses for return of household goods to the
United States at the end of the expatriation assignment.

Home Leave

The Company will pay the round trip, business class airfare for you and your
family to visit the U.S. twice during each twelve-month period. Any days absent
from work for specified home leave will count as vacation days. Home leave must
be approved by your immediate supervisor, based on a mutually agreed schedule.

 

2



--------------------------------------------------------------------------------

The Company will also reimburse you as necessary for reasonable travel costs
associated with emergency and compassion leave to cover immediate family members
for emergencies, illness, funerals, etc., following discussion of same.

Income Taxes

In order to limit your exposure to actually incurred incremental tax costs
associated with your international assignment or tax payment cash-flow
exposures, the Company will tax equalize you for the period that you are on
foreign assignment in the UK, including the “tail” period associated with
equity-based compensation that will result in tax equalization and tax filings
for the life of awards impacted by the expatriate assignment, in accordance with
our Tax Equalization Policy, which has been provided to you.

Immigration

You are required to obtain proper entry clearance and work authorization (as
required) prior to beginning your international assignment. Any costs incurred
in obtaining the necessary immigration documents for you and your family to live
and work in your host location will be paid for by the Company.

Termination of Assignment

At the end of your assignment, you and your family will be relocated back to New
York City or another mutually agreed location within proximity of our offices.

Termination of Employment

If you terminate employment during your assignment, the actual tax liabilities
which GRSI will reimburse or otherwise assume will be limited to the lesser of
the actual taxes incurred until termination or the tax that would have been
incurred had the assignment terminated and you repatriated to the US at that
time. All other payments hereunder would cease at the time your employment
terminated.

Conditions and circumstances not covered in this letter will be in accordance
with established Company policy. Any revisions to this agreement may only be
made by mutual agreement.

The compensation and benefits provided under this letter are intended to be
exempt from, or to comply with, the requirements of Section 409A, and shall be
interpreted and administered consistent with such intent. The preceding
provisions, however, shall not be construed as a guarantee by GRSI of any
particular tax effect to you. Any reimbursement (including but not limited to a
tax equalization payment) of expenses or taxes shall occur no later than the end
of the calendar year following the calendar year in which is the expense or tax
is incurred (or such earlier date as applies under the Company’s business
expense reimbursement policy).

This Agreement shall be governed by the laws of the State of New York.

 

3



--------------------------------------------------------------------------------

Neither party may assign or otherwise transfer its rights or obligations
hereunder without the prior written consent of the other party hereto, except
the Company may assign to any wholly owned subsidiary of Genesee & Wyoming Inc.
without notice to you or your consent. Any attempted assignment or transfer
shall be void.

 

Sincerely, /s/ Christopher F. Liucci Christopher F. Liucci President Genesee &
Wyoming Railroad Services, Inc.

Accepted by:

/s/ Matthew O. Walsh Matthew O. Walsh

 

June 18, 2015

 

Date

 

4